Citation Nr: 0204036	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  96-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to herbicide exposure. 

3.  Entitlement to service connection for tremor of the left 
arm, claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for bleeding gums, 
claimed as secondary to herbicide exposure.

5.  Entitlement to service connection for Barrett's syndrome, 
claimed as secondary to herbicide exposure.

(The issues of entitlement to service connection for rashes 
and acute and subacute peripheral neuropathy, claimed as 
secondary to herbicide exposure, will be addressed in a later 
decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and friend.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966, to include a period of service in the 
Republic of Vietnam.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  By decision dated in November 1995, the RO 
denied entitlement to service connection for headaches, 
coronary artery disease, tremor of the left arm, and bleeding 
gums, all as secondary to exposure to herbicides.

By rating action dated in September 1997, the RO, in 
pertinent part, also denied entitlement to service connection 
for Barrett's Syndrome, rashes, and chronic peripheral 
neuropathy, all secondary to exposure to herbicides.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.

In March 2002 the veteran, his daughter, and a friend 
provided oral testimony at a personal hearing by 
videoconference before the undersigned Member of the Board, a 
transcript of which has been associated with the evidence of 
record.

The case has been forwarded to the Board for appellate review

The Board is undertaking additional development on the issues 
of entitlement to service connection for a rash and acute and 
subacute peripheral neuropathy as secondary to exposure to 
herbicides pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Headaches shown in service were resolved prior to 
discharge therefrom, and were not shown for many years 
thereafter.

2.  Headaches are not a presumptive disease for the purpose 
of service connection on the basis of exposure to herbicides.

3.  There is no competent medical evidence of record linking 
the post service reported headaches to service on any basis.

4.  Coronary artery disease was not shown in service, 
disabling to a compensable degree during the first post 
service year, or for many years thereafter.

5.  Coronary artery disease is not a presumptive disease for 
the purpose of service connection on the basis of exposure to 
herbicides.



6.  There is no competent medical evidence of record linking 
the post service reported coronary artery disease to service 
on any basis.

7.  Tremor of the left arm was not shown in service, and was 
not shown for many years thereafter.

8.  Tremor of the left arm is not a presumptive disease for 
the purpose of service connection on the basis of exposure to 
herbicides.

9.  There is no competent medical evidence of record linking 
a post service reported tremor of the left arm to service on 
any basis.

10.  Bleeding gums were not shown in service, and were not 
shown for many years thereafter.

11.  Bleeding gums are not a presumptive disease for the 
purpose of service connection on the basis of exposure to 
herbicides.

12.  There is no competent medical evidence of record linking 
the post service reported bleeding gums to service on any 
basis.

13.  Barrett's Syndrome was not shown in service, and was not 
shown for many years thereafter.

14.  Barrett's Syndrome is not a presumptive disease for the 
purpose of service connection on the basis of exposure to 
herbicides.

15.  There is no competent medical evidence of record linking 
the post service reported Barrett's Syndrome to service on 
any basis.


CONCLUSIONS OF LAW

1.   Headaches were not incurred in or aggravated by service, 
nor are they secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2001).

2.  Coronary artery disease was not incurred in or aggravated 
by service, is not secondary to herbicide exposure; nor may 
it be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2001).

3.  Left arm tremor was not incurred in or aggravated by 
service, and is not secondary to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).

4.  Bleeding gums were not incurred in or aggravated by 
service, and are not secondary to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2001).

5.  Barrett's Syndrome was not incurred in or aggravated by 
service, and is not secondary to herbicide exposure.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows that 
a report of medical examination dated in September 1962, and 
completed at the time of his enlistment, demonstrated that 
upon clinical evaluation, his head, mouth and throat, heart, 
vascular system, upper extremities, and abdomen and viscera 
were all normal.

Similarly, on the corresponding report of medical history, 
completed by him in conjunction with the above examination, 
he indicated that he had never had frequent or severe 
headache; severe tooth or gum trouble; pain or pressure in 
chest; high or low blood pressure; palpitation or pounding 
heart; frequent indigestion; stomach, liver or intestinal 
problems; bone, joint or other deformity; lameness; painful 
or "trick" shoulder or elbow; or neuritis.  

A Sick Call Treatment Record dated in May 1965 shows that the 
veteran presented with coryza, headache, and malaise.  The 
impression was viral pharyngitis with exanthem.

A Sick Call Treatment Record dated in June 1966 shows that 
the veteran presented with persistent headache.  The 
impression was "uncertain, there being no emotional 
background and knowing this man to be a stable individual, I 
wish to refer to a Medical Officer to rule out such 
possibilities as an organic defect."

The veteran was seen by a Medical Officer in June 1966, 
pursuant the above referral, and the given impression was 
muscle spasm; or possible positional problem.  Migraine was 
not ruled out.  He was given Cafergot and Robaxin and 
returned to duty.

The remainder of the veteran's available service medical 
records are negative for any symptoms associated with the 
claimed disabilities.

The veteran's report of medical examination dated in 
September 1966, and completed at the time of his separation 
from service shows that upon clinical evaluation, his head, 
mouth and throat, heart, vascular system, upper extremities, 
and abdomen and viscera were all normal.

A private medical record dated in November 1981 shows that 
the veteran had been treated five years earlier for viral 
meningitis.  He had reported a long history of headaches 
since his period of service in Vietnam.  

It was noted that over the previous six months he had 
headaches with increasing frequency to the point where he had 
every other week or so for two or three days with vomiting.  
Two of them had awakened him from sleep.  They were usually 
on the right side of his head.  There was no other 
significant history.  His neurologic examination was normal.  
It was noted that the headaches might have been either 
tension or migraine.  The problem of awakening him from sleep 
was significant enough that a computed axial tomography (CAT) 
scan was ordered.

The results of the CAT scan in November 1981 showed that the 
scan was normal.  The veteran was placed on Inderal to see if 
the frequency of his headaches would decrease.

An EMI head scan, also dated in November 1981, shows that an 
EMI scan was done with contrast enhancement, showing a normal 
midline ventricular system without evidence of intracerebral 
mass or extracerebral collection.  The impression was 
negative EMI scan.

VA outpatient treatment records dated from January 1995 to 
July 1995 show that the veteran was treated for symptoms 
associated with a myocardial infarction and for 
gastroesophageal reflux disease.  It was noted that he did 
not have a history of coronary artery disease.

A VA compensation and pension examination report dated in 
July 1995 shows that the veteran reported having headaches 
and a tremor disorder as a result of exposure to Agent 
Orange.  He reported that his headaches began shortly after 
his return from Vietnam.  He indicated that these were always 
in the right neck, just below the skull area.  He stated that 
he would throw up, and then it would gradually dissipate.  He 
noted that he had them throughout the time he was working and 
that recently, they seemed to decline.  He equated this with 
his recent cardiac complaints and cardiac medication, wherein 
he got some relief from Motrin at one point.

He also reported that he was told by a neurologist many years 
earlier when he had consulted about his headaches, that he 
had a mild tremor.  He indicated that he did not really 
notice the tremor, except to "know that it is there."

He indicated that he had a heart attack in January 1995 and 
that he had various closed procedures, such as stents and 
angioplasty.  He added that he still had angina and was 
unemployed on this account.

Physical examination revealed that he was a pleasant, alert, 
cooperative and articulate person in no distress.  He would 
tilt his head slightly to the right.  Cranial nerve testing 
and motor testing were intact.  Reflexes were present and 
symmetrical.  There was a crossed adductor reflex at the 
knees and toes were downgoing.  Sensory examination revealed 
a slightly decreased pin prick in the left leg as compared to 
the right.  There was no other sensory abnormality.  
Palpation in the neck was fairly unremarkable, in fact, he 
noted that it felt good.

The impression demonstrated that the neck pain and headache 
were cervicogenic, no doubt to degenerative spine disease.  
He could equate this to no neck or head injury at any time.  
At this point, he seemed to have improved and the condition 
seemed to have been fairly benign.  He tolerated the attacks 
such as they were.  He had a very mild tremor that was not 
related to action.  It was thought that this was a fairly 
accentuated physiologic tremor and of no consequence.

A lay statement from an attorney dated in July 1996 shows 
that he indicated that he had known the veteran since May 
1994, and that in that short time, it was his opinion that 
his health condition had significantly deteriorated.  In 
particular, he was aware of several cardiac "events" in the 
last year that had resulted in his hospitalization and 
surgical response. 

A lay statement from the veteran's daughter dated in July 
1996 shows that she indicated that there had been times when 
the veteran had been depressed or very tired.  

After his divorce, it became worse.  She noted that she 
started her first job when only a sophomore in high school so 
that she could help her father pay the bills. She indicated 
that they didn't have any money, were living on food stamps, 
and were barely making it.  She related that her father 
waited until she had graduated to move back to Tucson.  She 
stated that she got a full time job and went to college full 
time.  All the money she had been making went to bills to 
help her father.  She related that her father had told her 
that he was tired or that he had a really bad headache.  She 
added that her father had always had headaches, stomach 
problems, foot problems, and a red nose.  She noted that 
after he had his first heart attack, he had never been the 
same.

A private Report of Electromyography/Nerve Conduction Studies 
dated in November 1996 reveals that bilateral peroneal motor 
nerve conduction studies showed a mild slowing of the 
conduction velocities.  The remainder of the motor sensory 
studies in the left arm and leg were within normal values.  
Needle examination findings were tabulated.  The 
interpretation showed an abnormal study consistent with a 
chronic symmetrical, mainly axonal peripheral neuropathy.

 VA outpatient treatment records dated from July 1997 to 
April 1998 show that the veteran was treated for symptoms 
associated with coronary artery disease with acute inferior 
wall myocardial infarction, and acute right ventricular wall 
myocardial infarction.  The records also show that the 
veteran was treated for intestinal metaplasia without 
dysplasia and mild chronic reflux esophagitis.  It was noted 
that he had a history of Barrett's Disease with dysplasia 
since 1995.

In March 2002 the veteran, his daughter, and a friend 
provided oral testimony at a personal hearing by 
videoconference before the undersigned Member of the Board.  
The veteran testified that he served for four years on the 
USS Engage which was a mine sweeper.  He stated that they 
would go up and down the rivers at Chu Lai and the beaches 
searching junks making sure they weren't carrying explosives.  
He stated that he had two tours of duty in Vietnam for a 
period of almost two years.




The veteran testified that during the last two years of his 
service, he started having severe headaches and nausea.  He 
described symptoms when flat on his back.  He indicated that 
he had also experienced a seizure, just before coming back to 
the United States.  He indicated that the doctor on the ship, 
who had since passed away, got him on to the Kitty Hawk, 
thinking that he had spinal meningitis.  He stated that they 
did a spinal tap, but couldn't find anything wrong.  They 
didn't quarantine the ship, but sent him back.  Thereafter, 
within three months his tour was over. 

He stated that he went back to the Philippines, got on the 
Coral Sea, went to the Philippines, went to San Francisco, 
and had a massive seizure in that time on the left side.  He 
stated that he could not move his left arm and had trouble on 
the left side.  He was slurring his words.  He stated that at 
time they checked him out, he wanted to go home, so he did 
not admit that he was sick.

He indicated that upon his return, he had severe depression 
and a little bit of a drinking problem.  This lasted until 
his mom made him go to work at the phone company.  Still 
having headaches, he saw a neurosurgeon who confirmed that he 
had had a seizure, and that he had a tremor on his left side.  
They took him to a VA physician who, reportedly, agreed that 
there was something definitely wrong.

The veteran reported that shortly after military service, in 
1969, he was seen at a VA Medical Center in Tucson, Arizona 
for a tremor in his left arm.  He stated that they had no 
idea what was causing it.  He stated that he was treated with 
medication, that he continued to have weakness on the left 
side, but that as he was working for the phone company 
climbing telephone poles, he was able to overcome that.  It 
seemed like the more exercise he got, the better he felt.  He 
stated that he still has the tremors.

The veteran also testified that he no longer has headaches 
like he used to as the medicine he was given for his heart 
disorder has rid him of his headaches.  He indicated that he 
had had four heart attacks.


The veteran reported that about six years earlier, a spot was 
found in his throat that was cancer.  He indicated that the 
VA Hospital in Tucson, Arizona, called it Barrett's syndrome.  
He stated that he volunteered for a medical study and was 
given some new medication.  Since then, he had had acid 
reflux which would cause his stomach to back up.  He added 
that his cancer of the throat was cured and his stomach feels 
great.  

The veteran indicated that he also had bleeding gums.  He had 
lost two caps, which he partly attributed to age and partly 
to his gum situation.  He stated that the bleeding had been 
going on since his period of service in Vietnam in 1966.

The veteran's daughter testified that when she was younger, 
the veteran would have nightmares of Vietnam accompanied by 
headaches.  She stated that the nightmares got better, but he 
always had the headaches.  She reported that while she was 
growing up, her father was always tired, and not as active as 
most of her friends' parents.  

She added that he had his 9 to 5 jobs and he would do them, 
but he would come home tired.  She indicated that his 
condition was getting worse, and that he looked exhausted all 
the time.

The veteran's friend, TJ, testified that he was a seventeen 
year old that lives with the veteran and had been a friend of 
his for about a year.  He reported that in the past year, he 
would witness the veteran get a cramp in his foot, causing 
him to get up from his chair and hop on one leg.  

The cramp would go to his knee, and then usually would take 
him to the floor.  He also reported seeing him sitting in a 
chair and his hand would tighten up like a claw.  He added 
that lately the symptoms were becoming more frequent.




Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).



If not shown during service, service connection may be 
granted for coronary artery disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).


Herbicide Exposure

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975. Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Type II 
diabetes mellitus; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2001).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994). Competent 
medical evidence is required where the issue involves medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Tucson, 
Arizona, VA Medical Center, and private medical records from 
the Neurological Associates of Tucson; FRV, MD; and HWB, MD.  
The treatment records, including examination reports, have 
been obtained from the respective facilities and have been 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.  
The RO has associated the veteran's service medical records 
with the claims file.  The RO has also associated with the 
claims file lay statements submitted on the veteran's behalf 
from ALG and TLH.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the VCAA in April 2001.  
As such, the veteran is not prejudiced by its consideration 
of his claim pursuant to this new law.  As set forth above, 
VA has met all obligations to the veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statement of the 
case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

There is no known additional evidence claimed by the veteran 
to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  The veteran, his 
daughter and a friend testified at a personal hearing before 
the undersigned Board Member by videoconference in March 
2002.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.



Headaches

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with a certain 
enumerated disease as set forth above subsequent to his last 
exposure to Agent Orange, a rebuttable presumption of service 
connection may be warranted.

The probative evidence demonstrates that the veteran is 
seeking entitlement to service connection for headaches which 
is not a disease for which presumptive service connection is 
available pursuant to 38 C.F.R. § 3.309(e).  Therefore, 
presumptive service connection under 38 C.F.R. § 3.309(a) is 
not warranted.

The Board must also evaluate whether the veteran is entitled 
to service connection for headaches on a direct basis.  Under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), a veteran is 
entitled to service connection for a disorder present in 
service unless the disorder was noted in an examination 
report at the time of entrance into service, or clear and 
unmistakable evidence shows that the veteran's disorder 
preexisted service and was aggravated by it.  See Junstrom v. 
Brown, 6 Vet. App. 264, 266 (1994); see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's entrance examination report dated in September 
1962 is silent as to a history of headaches or any symptoms 
associated thereto with his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable." Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records mention 
that he had headaches associated with viral pharyngitis and 
muscle spasm with possible positional problem during his 
period of active service.  However, these appeared to be 
isolated incidents which resolved themselves.  The veteran's 
separation examination report dated in September 1966 is 
entirely silent as to his having experienced symptoms 
associated with headaches during his period of active 
service, or with having any residual disability from any 
headaches which may have been incurred during service.

Subsequent to active service, the first evidence of headaches 
is not until November 1981; however, there was no attribution 
of such to service beyond a history as reported by the 
veteran.

The Board has considered the VA and private medical records 
dated from November 1981 to April 1998.  There is no evidence 
of record that the veteran had any current disability 
manifested by headaches which is attributable to his period 
of active service.

The Board notes that the veteran and his daughter have 
testified that the veteran experienced chronic headaches 
since his period of active service. However, there is no 
competent medical evidence of record associating any post 
service reported headaches with any symptomatology 
experienced during his period of active service.  The 
veteran's self-report as to his having headaches that were 
manifest either in service or resulted therefrom is not 
competent medical evidence.  Moreover, the veteran has 
testified that he no longer experienced headaches as his 
medication for a heart disorder has addressed his symptoms.

As a layperson, he and his daughter have not shown that they 
are qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge. See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In the veteran's case, as discussed at length above, although 
the service medical records do show isolated incidences of 
headaches, it has not been shown by a competent authority 
that there is a nexus between such incidences and a current 
headache disability.  As noted in the previous paragraph, the 
veteran is not competent to provide such a medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has headaches that are related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no disability for 
which the veteran may be awarded service connection on a 
presumptive basis.  Subsequent to separation from service, 
there is no competent medical evidence of record which 
suggests the veteran had headaches until several years 
following separation, and there has been no link provided by 
a competent authority relating the current disability to 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for headaches secondary to exposure to 
herbicides is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for headaches secondary to 
exposure to herbicides.  See Gilbert, 1 Vet. App. at 53.


Coronary Artery Disease, Left Arm 
Tremors, Bleeding Gums, and Barrett's Syndrome

As indicated above, pursuant to 38 C.F.R. §§ 3.307(a)(6)(ii) 
and 3.309(e), if a veteran is diagnosed with a certain 
enumerated disease as set forth above subsequent to his last 
exposure to Agent Orange, a rebuttable presumption of service 
connection may be warranted.

The probative evidence demonstrates that the veteran is 
seeking entitlement to service connection for coronary artery 
disease, left arm tremor, bleeding gums and Barrett's 
Syndrome which are not diseases for which presumptive service 
connection is available pursuant to 38 C.F.R. § 3.309(e).  
Therefore, presumptive service connection under 38 C.F.R. § 
3.309(a) is not warranted.

The Board must also evaluate whether the veteran is entitled 
to service connection for the foregoing disabilities on a 
direct basis.  Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was aggravated by it.  See 
Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 Vet. 
App. at 486.

The veteran's entrance examination report dated in September 
1962 is silent as to a history of any symptoms associated 
with coronary artery disease, left arm tremor, bleeding gums 
and Barrett's Syndrome prior to his entrance into service.  
He is therefore presumed to have been in sound condition 
unless clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with coronary artery disease, left arm tremor, 
bleeding gums and Barrett's Syndrome either prior to service, 
during his period of active service, or with respect to 
coronary artery disease, to a compensable degree within one 
year following his separation therefrom.

Subsequent to active service, the first evidence of coronary 
artery disease of record is not until 1995, wherein he was 
admitted for a myocardial infarction with no history of 
coronary artery disease.  There is no attribution of such to 
service.

The first evidence of left arm tremors was not of record 
until 1995, but there was no attribution of such to service.  
There is no medical evidence of record of bleeding gums, 
notwithstanding the veteran's testimony and averments.  The 
first evidence of Barrett's Syndrome was not of record until 
1997, but there was no attribution of such to service.

The Board has considered VA and private medical records dated 
from November 1981 to April 1998.  There is no evidence of 
record that the veteran had any of the current disabilities 
attributable to his period of active service.

The Board notes that the veteran, his daughter, and his 
friend have testified that he experienced various symptoms 
associated with coronary artery disease, left arm tremor, 
bleeding gums and Barrett's Syndrome since his period of 
active service.  However, there is no competent medical 
evidence of record associating any post service reported 
disability with any symptomatology experienced during his 
period of active service.  The veteran's self-report as to 
his current disabilities being manifested either in service 
or within a year following separation, in the case of 
coronary artery disease, is not competent medical evidence.

As laypersons, he, his daughter, and friend have not shown 
that they are qualified to render medical opinions regarding 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See Cromley, 
7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any findings of 
coronary artery disease, left arm tremor, bleeding gums and 
Barrett's Syndrome, thus there can be no nexus between a 
current disability and service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has coronary artery disease, left arm tremor, 
bleeding gums and Barrett's Syndrome that are related to his 
period of active service.  Colvin, 1 Vet. App. at 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no disability for 
which the veteran may be awarded service connection on a 
presumptive basis.  
The competent medical evidence of record shows that the 
veteran did not have coronary artery disease, left arm 
tremor, bleeding gums and Barrett's Syndrome disease until 
several years following his separation from service, and 
there has been no link provided by a competent authority 
relating any of these disorders to service.  

Accordingly, the veteran's claim of entitlement to service 
connection for coronary artery disease, left arm tremor, 
bleeding gums and Barrett's Syndrome secondary to exposure to 
herbicides is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for coronary artery 
disease, left arm tremor, bleeding gums and Barrett's 
Syndrome secondary to exposure to herbicides.  See Gilbert, 1 
Vet. App. at 53.


ORDER

Entitlement to service connection for headaches, claimed as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for coronary artery 
disease, claimed as secondary to herbicide exposure, is 
denied.

Entitlement to service connection for tremor of the left arm, 
claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for bleeding gums, claimed 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for Barrett's syndrome, 
claimed as secondary to herbicide exposure, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

